      CASE 0:19-cv-01222-JRT-HB Document 208 Filed 06/08/20 Page 1 of 2



         AMANDA+LAWRENCE




+ Via ECF+

June 8, 2020

The Honorable Chief Judge John R. Tunheim
United States District Court
300 South Fourth Street
Minneapolis, MN 55415


        Re:        In re Cattle Antitrust Litig., No. 19-1222; Peterson, et al. v. JBS USA Food
                   Co. Holdings, et al., No. 19-1129

Dear Chief Judge Tunheim:

       We write in relation to the above-mentioned matters to request that you strike slides
31, 58-60, 62-64, 68-73, and 76-78 of the Defendants’ joint slide pack and slides 10 to 20 of
JBS S.A.’s individual slide pack, each of which addresses issues that the parties agreed to
submit on the papers.

        As referenced on slide two of the Defendants’ joint slide pack, on Tuesday June 2,
2020, Ms. Hibbard wrote to the Court to convey the parties’ agreement to submit on the
papers their arguments in relation to: (1) the application of the Packers & Stockyards Act to
In re Cattle; (2) the standing of the organizational Plaintiffs in In re Cattle to sue for damages;
(3) the state-law claims in Peterson (except those arguments related to standing and Rule
9(b)); and (4) Defendants’ individual motions (except those arguments related to personal
jurisdiction and service of JBS S.A.). See Attachment One.

       After the Court confirmed that it had reserved two and a half hours for argument, Ms.
Hibbard wrote to the court again on the morning June 5 confirming the parties’ further
agreement to submit on the papers the issues relating to the service of JBS S.A., including
Cattle Plaintiffs’ motion for alternative service. Id.

       Despite this, Defendants submitted to the Court slides addressing these points, thereby
advancing over 20 pages of further argument on topics both sides agreed would not be
argued. When Plaintiffs asked that Defendants withdraw these slides upon receiving them
yesterday afternoon, Defendants refused, noting that while they “agreed to … submit these



   Scott+Scott Attorneys at Law LLP + 156 South Main St., P.O. Box 192 + Colchester, CT 06415 + 860.531.2645 + alawrence@scott-scott.com
       CASE 0:19-cv-01222-JRT-HB Document 208 Filed 06/08/20 Page 2 of 2
Chief Judge Tunheim
June 8, 2020
Page 2


issues on the papers” the slides would be “helpful in answering” questions the Court may
raise in relation to the issues submitted on the papers. See Attachment Two.

While the parties must be prepared to address any questions the Court may have in relation
to the issues before it, Defendants cannot use this fact to make an end-run around the parties’
agreement to submit certain issues on the papers. Plaintiffs will therefore not address
Defendants’ offending slides and respectfully requests the Court to disregard them.




                                          Respectfully submitted,
                                          SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                          /s Amanda F. Lawrence

                                          Amanda F. Lawrence

Enc.
